Opinion issued December 30, 2014




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-13-01089-CV
                            ———————————
               CAROLEE A. KING, Appellant / Cross-Appellee
                                         V.
           DONALD JOSEPH LYONS, Appellee / Cross-Appellant



                    On Appeal from the 306th District Court
                           Galveston County, Texas
                        Trial Court Case No. 12FD2550



                                   OPINION

      This case presents cross-appeals from an order granting mutual permanent

injunctions after both parties filed petitions to modify the parent-child relationship

of their only daughter, A.X.L., a minor child. The trial court enjoined each parent
from coming within 200 yards of the other parent’s residence or place of

employment, with certain exceptions. The parents make similar, mirror-image

complaints, each arguing that the other parent failed to plead for such an

injunction, that the issue was not tried by consent, and that the evidence was

legally and factually insufficient to support the injunction.

      Neither parent’s pleadings requested the permanent injunctions at issue, and

the record does not reflect that this issue was tried by consent. Accordingly, we

reverse the trial court’s order in part, and we vacate the mutual permanent

injunctions requiring the parents to stay more than 200 yards away from each

other’s residence and place of employment.

                                    Background

      A.X.L. was born in 2005 and adopted a year later by Carolee King and

Donald Lyons. In 2007, King and Lyons divorced and were appointed joint

managing conservators of their daughter. Two years later, the parties agreed to a

modification of the possession order to allow King to move to Galveston with

A.X.L. Lyons later moved to Galveston to be closer to his child.

      When A.X.L. was approximately eight years old, King filed a petition to

modify the parent-child relationship. King sought an order requiring Lyons to pick

up and return A.X.L. at the curb of her residence, as opposed to approaching the

door. Lyons opposed that request and filed a counter-petition, seeking an

                                           2
injunction requiring that the parents communicate with each other only by way of a

website designed to facilitate shared child custody. Neither parent requested a

temporary protective order or sought an injunction to keep the other away from his

or her residence or place of employment.

      The court heard evidence over two days. The record shows the parents’

history of bickering, incivility, and inability to cooperate in both mundane and

extraordinary parenting activities. King testified about Lyons’s frequent and

repetitious communication by text message, telephone, and email, which she

characterized as “confrontational,” “angry,” “demanding,” and “argumentative.”

She testified that she did not respond to each communication; rather she replied

only when she could discern a question.

      Each parent testified to feeling threatened by the other. King said she felt

threatened by Lyons’s tone of voice, demeanor, and repetitious communications.

She said Lyons once told her he was watching her, and he accused her of having an

inappropriate relationship with her boss. Lyons denied threatening, stalking, or

engaging a private investigator to follow King. He testified that he felt threatened

by the presence of law enforcement and others he saw or thought he saw when

dropping off A.X.L. after his periods of possession. King denied having law

enforcement present when Lyons returned A.X.L., except for a building security

guard when she lived in a high-rise condominium.

                                           3
      King works for the University of Texas Medical Branch (UTMB) in

Galveston; Lyons works from his Galveston home as a health-care consultant and

lectures at Rice University. No testimony or evidence was introduced that related

to either parent’s behavior in regard to the other parent’s place of employment.

King testified that she had never been to Lyons’s residence.

      The testimony regarding Lyons approaching King’s residence was limited.

King testified that she was “uncomfortable” having Lyons at her front door

because he is “sometimes . . . confrontational.” She described one verbal

confrontation at the child’s school and another incident four or five years before

trial when Lyons threw A.X.L.’s overnight bag on the ground and was reluctant to

relinquish the child after his period of possession.

      King testified that the curb was “no more than 60 feet” from her front door,

she did not want Lyons to approach her house to assist A.X.L. in carrying her

belongings, and she did not wish to exchange the child in a public place because

“it’s unnecessarily complicated” and would not “serve any purpose.”

      King also testified that Lyons sometimes came to her home unexpectedly,

for example to return A.X.L.’s possessions when only the nanny was present. King

was uncomfortable with that, but her 71-year-old nanny, Jo Ann Mulee, was not

“because he never came in” and “he stood at the door.” Mulee testified that Lyons

had not forced his way into the home when dropping off A.X.L. and that he

                                           4
respected the boundary of the door. She was not afraid that Lyons would hurt her

physically, and she testified that she greets him warmly when she sees him in

public, even hugging him at the first hearing in this case.

      King conceded that in the six years prior to trial, she had not seen Lyons

sitting outside her home or watching her house, he had not threatened to hurt her,

and there had been no physical altercations. In opposing King’s request for

curbside drop-off of the child, Lyons testified that they had exchanged A.X.L.

without altercations for seven years.

      During trial, King’s attorney requested a trial amendment, asking the court

to order Lyons “to stay away” from King’s house or to ensure “that the order

doesn’t require him to be there.” Lyons objected. The court did not rule on the

requested trial amendment or the objection, but the trial judge commented, “I think

it’s kind of been tried by consent almost.”

      At the close of testimony, the judge admonished the parents about the harm

their bickering and incivility would cause their daughter and stated, “[Y]ou all

really need to do some soul searching on how you’re dealing with each other. And

I’m going to do my best to try to minimize that.”

      The trial court’s final order required the parties to communicate with each

other only by means of a website, to exchange A.X.L. at the curb of King’s house,

and to comply with mutual permanent injunctions prohibiting each parent from

                                          5
going with 200 yards of the other parent’s residence and place of employment,

with certain exceptions such as exchanging possession of the child and traveling on

public streets. Both parents challenged the mutual permanent injunctions in

separate motions for new trial, which were denied. In its findings of fact and

conclusions of law, the trial court found that the mutual permanent injunctions

were “necessary due to the high level of animosity between the parties” and were

“in the best interest of the child.” The court also concluded that the mutual

injunctions “are necessary as set forth under the terms, conditions, and exceptions

in the order.” Both King and Lyons appealed.

                                     Analysis

      “A court with continuing, exclusive jurisdiction may modify an order that

provides for the conservatorship, support, or possession of and access to a child.”

TEX. FAM. CODE § 156.001. The court may modify such an order if doing so

“would be in the best interest of the child” and upon a showing of a material and

substantial change in circumstances. Id. § 156.101. Because the “trial court is

given wide latitude in determining the best interest of a minor child,” we review a

modification order under an abuse of discretion standard. Gillespie v. Gillespie,

644 S.W.2d 449, 451 (Tex. 1982); see O’Connor v. O’Connor, 245 S.W.3d 511,

518 (Tex. App.—Houston [1st Dist.] 2007, no pet.). In this case, King and Lyons

appeal from the imposition of permanent injunctions that were included in a

                                        6
modification order. Because the granting of injunctive relief is also within the

discretion of the trial court, we likewise review an order granting permanent

injunctions for an abuse of discretion. See Butnaru v. Ford Motor Co., 84 S.W.3d
198, 204 (Tex. 2002); Glattly v. Air Starter Components, Inc., 332 S.W.3d 620,

642 (Tex. App.—Houston [1st Dist.] 2010, pet. denied). A trial court abuses its

discretion when it acts without reference to any guiding rules and principles.

Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990); McGuire v. McGuire, 4
S.W.3d 382, 384 (Tex. App.—Houston [1st Dist.] 1999, no pet.).

      A judgment must be supported by the pleadings, and a party may not be

granted relief in the absence of pleadings to support such relief. TEX. R. CIV.

P. 301; Cunningham v. Parkdale Bank, 660 S.W.2d 810, 813 (Tex. 1983); Salomon

v. Lesay, 369 S.W.3d 540, 553 (Tex. App.—Houston [1st Dist.] 2012, no pet.).

“The purpose of pleadings is to define the issues at trial.” Garvey v. Vawter, 795
S.W.2d 741, 742 (Tex. 1990). A pleading is sufficient if it gives the opposing party

adequate information to enable him to prepare a defense. Roark v. Allen, 633
S.W.2d 804, 809–10 (Tex. 1982). Though we liberally construe a petition to

include claims that may reasonably be inferred from the language used, we may

not “use a liberal construction of the petition as a license to read into the petition a

claim that it does not contain.” Flowers v. Flowers, 407 S.W.3d 452, 458 (Tex.

App.—Houston [14th Dist.] 2013, no pet.). Similarly, while a prayer for general

                                           7
relief may include relief consistent with the petitioner’s pleading, it cannot be used

to “enlarge a pleading to the extent that it embraces an entirely different cause of

action for which fair notice does not exist.” Stoner v. Thompson, 578 S.W.2d 679,

683 (Tex. 1979).

      “When issues not raised by the pleadings are tried by express or implied

consent of the parties, they shall be treated in all respects as if they had been raised

in the pleadings.” TEX. R. CIV. P. 67; see Roark v. Stallworth Oil & Gas, Inc., 813
S.W.2d 492, 495 (Tex. 1991); Guillory v. Boykins, 442 S.W.3d 682, 690 (Tex.

App.—Houston [1st Dist.] 2014, no. pet.); Flowers, 407 S.W.3d at 458. To

determine whether an issue was tried by consent, we must review the record not for

evidence of the issue, but rather for evidence of trial of the issue. Guillory, 442
S.W.3d at 690; Hartford Fire Ins. Co. v. C. Springs 300, Ltd., 287 S.W.3d 771, 780

(Tex. App.—Houston [1st Dist.] 2009, pet. denied). “A party’s unpleaded issue

may be deemed tried by consent when evidence on the issue is developed under

circumstances indicating both parties understood the issue was in the case, and the

other party failed to make an appropriate complaint.” Case Corp. v. Hi-Class Bus.

Sys. of Am., Inc., 184 S.W.3d 760, 771 (Tex. App.—Dallas 2005, pet. denied).

However, an issue is not tried by consent if the evidence relevant to that issue is

also relevant to other issues raised by the pleadings. See Sage St. Assocs. v.

Northdale Constr. Co., 863 S.W.2d 438, 446 (Tex. 1993).

                                           8
      The parties’ arguments in this case raise two related questions as to a trial

court’s imposition of injunctions in a suit affecting a parent-child relationship.

First, may a court impose an injunction in the absence of pleadings requesting that

relief? Second, may injunctive relief in such a case be based solely on the best

interest of the child or must there be a showing of the usual elements needed to

prove entitlement to a permanent injunction, i.e., a wrongful act, imminent harm,

irreparable injury, and the absence of an adequate remedy at law?

      In general, a permanent injunction must not grant relief “which is not prayed

for.” Holubec v. Brandenburger, 111 S.W.3d 32, 39 (Tex. 2003); Morgan v.

Morgan, 657 S.W.2d 484, 494 (Tex. App.—Houston [1st Dist.] 1983, writ

dism’d). But because the best interest of the child is the principal consideration in a

suit affecting the parent-child relationship,1 some courts have held that trial courts

have wide discretion to impose conditions on visitation even in the absence of

pleadings requesting such relief. See O’Connor, 245 S.W.3d at 518; Peck v. Peck,

172 S.W.3d 26, 36 (Tex. App.—Dallas 2005, pet. denied); MacCallum v.

MacCallum, 801 S.W.2d 579, 587 (Tex. App.—Corpus Christi 1990, writ denied);

see also In re B.J.H.-T., No. 12-09-00157-CV, 2011 WL 721511, at *2 (Tex.




1
      See TEX. FAM. CODE § 153.002; In re Scheller, 325 S.W.3d 640, 644–45
      (Tex. 2010).

                                          9
App.—Tyler 2011, pet. denied) (mem. op.).2 A brief discussion of these cases is

illustrative.

       In O’Connor v. O’Connor, 245 S.W.3d 511 (Tex. App.—Houston [1st Dist.]

2007, no pet.), the trial court denied the father’s request to grant the mother only

supervised visitation with their children, but it enjoined the mother from any

physical access to them. O’Connor, 245 S.W.3d at 518. On appeal, the mother

argued that the injunction “went beyond any relief requested” by the father, who

testified that the mother should be allowed supervised visitation. Id. The court of

2
       In Leithold v. Plass, 413 S.W.2d 698 (Tex. 1967), the Supreme Court held
       that “a suit properly invoking the jurisdiction of a court with respect to
       custody and control of a minor child vests that court with decretal powers in
       all relevant custody, control, possession and visitation matters involving the
       child.” 413 S.W.2d at 701. That statement has been frequently repeated by
       courts of appeals, including this one, for the proposition that a “suit invoking
       the trial court’s jurisdiction with respect to custody and control of a child
       also vests the court with decretal powers in all relevant custody, control,
       possession, and visitation matters, even in the absence of a pleading
       requesting the relief.” See, e.g., In re K.P., No. 01-00-01115-CV, 2001 WL
1168579, at *3 (Tex. App.—Houston [1st Dist.] Oct. 4, 2001, no pet.) (mem.
       op.) (not designated for publication) (holding that father was not required to
       separately plead for child support when his pleadings sought a change from
       joint managing conservatorship to sole managing conservatorship).
       However, in Baltzer v. Medina, 240 S.W.3d 469 (Tex. App.—Houston [14th
       Dist.] 2007, no pet.), the Fourteenth Court of Appeals held that because the
       Texas Rules of Civil Procedure apply to the filing of a petition to modify the
       parent-child relationship, see TEX. FAM. CODE § 156.004, the trial court’s
       judgment must conform to the pleadings. 240 S.W.3d at 476. In a footnote,
       the court of appeals explained that Leithold predated the enactment of the
       Texas Family Code, and that it did not “hold that the civil procedure rules
       regarding pleadings and judgments do not apply to cases involving custody
       of minor children,” and that even if it had so held, the enactment of the
       Texas Family Code would supersede Leithold. Id. at 476 n.5.
                                          10
appeals considered the evidence regarding the mother’s mental illness; her erratic,

disruptive, and uncontrolled behavior; and “her unwillingness to get the help she

needs” and concluded that the trial court did not abuse its discretion in imposing

the injunction, without expressly analyzing whether the issue was tried by consent.

Id.

      In MacCallum v. MacCallum, 801 S.W.2d 579 (Tex. App.—Corpus Christi

1990, writ denied), the court restricted the father from allowing his eight- and nine-

year-old sons from operating farm equipment or being involved in the mixing or

application of herbicides, pesticides, or other farm chemicals during any period of

visitation until they were 14 years old. MacCallum, 801 S.W.2d at 586. The father

challenged this restriction on appeal on the basis the mother had not pleaded for

such relief. Id. The court of appeals held: “Pleadings are of little importance in

child custody cases and the trial court’s efforts to exercise broad, equitable powers

in determining what will be best for the future welfare of a child should be

unhampered by narrow technical rulings.” Id. The court also noted that a trial court

may impose conditions on visitation in the absence of a pleading and that the

“condition in question in this case does not concern or limit access to or possession

of the child.” Id. Because there was evidence from which the court could have

concluded that the restricted activities were not in the best interest of minor

children, the court of appeals upheld the condition. Id. at 587.

                                          11
      In Peck v. Peck, 172 S.W.3d 26 (Tex. App.—Dallas 2005, pet. denied), the

father appealed an injunction entered in a divorce decree that prohibited him, when

in possession of his child, from having an overnight visit with any woman with

whom he had an intimate or dating relationship. Peck, 172 S.W.3d at 28. The

father first argued that the injunction was unsupported by the mother’s pleadings.

Id. at 35. Relying on MacCallum, the court overruled this argument stating that

“the trial court has discretion to place conditions on parents’ visitation even if the

pleadings do not request such conditions.” Id.

      The Tyler Court of Appeals went further in In re B.J.H.-T., No. 12-09-

00157-CV, 2011 WL 721511 (Tex. App.—Tyler 2011, pet. denied) (mem. op.),

affirming injunctions not specifically related to visitation with the child. In that

case, the mother applied for a protective order against the father, and although the

court denied the protective order, it sua sponte imposed an injunction limiting

“their interactions with one another” because of their “inability to communicate

with civility” and “because doing so was in the child’s best interest.” In re B.J.H.-

T., 2011 WL 721511 at *2. The trial court also ordered both parents to “attend

parent education classes, write book reports, designate someone else to be present

to exchange the child, communicate by certified mail and regular United States

mail,” and it ordered the father to “attend group counseling.” Id. The court of

appeals overruled the father’s issues contending that the trial court granted relief

                                         12
that was not requested by the pleadings, providing three reasons for its ruling. Id.

First, the injunction did not restrict the father’s access to or possession of his child.

Id. at *2. Second, the evidence showed that the parents were “combative and that

their acts and attitudes tend[ed] to perpetuate the conflicts between them.” Id.

Third, the father “had notice of the acrimonious relationship he has with his son’s

mother and that the court has jurisdiction to order them to make adjustments that

are in the child’s best interest.” Id. Therefore the court of appeals concluded that

no pleadings were necessary for the court to impose additional limitations. Id.

      Our sister court recently declined to follow B.J.H.-T., holding instead that a

court’s judgment in a suit affecting the parent-child relationship must conform to

the pleadings and that issues tried by consent will be treated as if raised by the

pleadings. In Flowers v. Flowers, 407 S.W.3d 452 (Tex. App.—Houston [14th

Dist.] 2013, no pet.), the father appealed the trial court’s order modifying the

parent-child relationship and removing the geographic restriction on the mother’s

exclusive right to determine the primary residence of the children. Flowers, 407
S.W.3d at 457. The father argued that the court erred in doing so because the

mother did not request such relief in her pleadings and the issue was not tried by

consent. Id. The Fourteenth Court acknowledged that reviewing courts must

construe the pleadings liberally “to contain any claims that reasonably may be

inferred from the specific language used . . . even if an element of a claim is not

                                           13
specifically alleged.” Id. at 457–58 (citing SmithKline Beecham Corp. v. Doe, 903
S.W.2d 347, 354–55 (Tex. 1995)). But because the “petition must give fair and

adequate notice of the claims being asserted,” a court of appeals may not “use a

liberal construction of the petition as a license to read into the petition a claim that

it does not contain.” Id. Because the mother did not plead for removal of the

geographical restriction and there was no evidence of trial by consent, the court of

appeals concluded that the trial court abused its discretion by sua sponte removing

the restriction. Id. at 458.

       Likewise, in Messier v. Messier, 389 S.W.3d 904 (Tex. App.—Houston

[14th Dist.] 2012, no pet.), the Fourteenth Court acknowledged that because the

best interests of the child are the principal concern in child custody cases, technical

pleading rules in such cases are of reduced significance. Messier, 389 S.W.3d at

907.3 But the court noted that the pleadings must nevertheless “notify the opposing



3
       For this proposition, Messier also relied on Cain v. Cain, No. 14–07–00114–
       CV, 2007 WL 4200638, at *4 (Tex. App.–Houston [14th Dist.] Nov. 29,
       2007, no pet.) (mem. op.) (holding that granting joint managing
       conservatorship not an abuse of discretion when issue raised by mother’s
       pleadings but not by father’s); Halla v. Halla, No. 14–06–01126–CV, 2007
WL 2367600, at *2 (Tex. App.—Houston [14th Dist.] Aug. 21, 2007, no
       pet.) (mem. op.) (holding that issues of child support, access, and school
       attendance were not pleaded but were tried by consent); and Sanchez v.
       Sanchez, No. 04-06-00469-CV, 2007 WL 1888343, at *5 (Tex. App.—San
       Antonio 2007, pet. denied) (mem. op.) (holding that an injunction against
       harsh discipline was not an abuse of discretion because it was consistent
       with mother’s pleadings alleging father’s pattern of physical abuse and with
                                          14
party of the claim involved.” Id. In Messier, the trial court in its final divorce

decree imposed permanent injunctions on the mother “primarily concerning

international travel with the children of the marriage.” Id. at 905. The father’s

pleadings asked the court “to determine whether there is a risk of international

abduction of the children by [the mother] and to take such measures as are

necessary to protect the children.” Id. at 906. Evidence at trial included testimony

about the mother’s mental-health problems and desire to leave the country with the

children. Id. Although the court did not find a potential risk of international

abduction of the children by the mother, it did find that restrictions on her ability to

possess their passports and travel beyond Texas with them were in the best interest

of the children. Id. at 906–07. When the mother argued on appeal that the travel

restrictions were not raised by the father’s pleadings, the court of appeals liberally

construed the father’s pleadings which “raised the issue of international travel with

the children” and requested general relief and “such measures as are necessary to

protect the children.” Id. at 908. The court of appeals held that this was a clear

reference to nonmonetary, injunctive relief and thus the father’s pleadings

supported the injunction. Id.

      Another aspect of the diminished significance of technical pleading rules, as

applied to this case, is the question of what must be pleaded to support a court’s

      her general prayer for relief in the form of an order to protect the safety and
      well-being of the children).
                                          15
grant of injunctive relief. Ordinarily, a movant seeking a permanent injunction

must plead and prove (1) a wrongful act, (2) imminent harm, (3) irreparable injury,

and (4) absence of an adequate remedy at law. See, e.g., In re Hardwick, 426
S.W.3d 151, 159 (Tex. App.—Houston [1st Dist.] 2012, orig. proceeding). Some

courts of appeals have held that the traditional requirements for permanent

injunctions “are not strictly applicable in the child custody context.” Messier, 389
S.W.3d at 908. The Messier court observed that “courts routinely grant permanent

injunctions” in child custody cases “consistent with the best interests of the

children.” Id. Messier relied in part on Peck, in which the father raised an argument

that an injunction prohibiting an overnight visit with a girlfriend was improper

because the mother did not offer sufficient evidence to support the traditional

requirements for obtaining a permanent injunction. Id. (citing Peck, 172 S.W.3d at

35). The Peck court noted that the Family Code “never mentions permanent

injunctions,” but it dispenses with formal prerequisites in the context of temporary

orders, see TEX. FAM. CODE § 105.001, and thus the Peck court held that the trial

court had not abused its discretion. Peck, 172 S.W.3d at 36

      Conversely, the Fort Worth Court of Appeals has held that because the

Family Code “does not expressly address permanent injunctions in suits affecting

the parent-child relationship,” the usual rules applicable to permanent injunctions

in civil cases apply. In re A.A.N., No. 02-13-00151-CV, 2014 WL 3778215 at *1

                                         16
(Tex. App.—Fort Worth July 31, 2014, no pet.) (mem. op.). In A.A.N., both parents

filed motions to modify the parent-child relationship and the mother also sought a

temporary restraining order and a protective order. Id. The trial court denied both

parents’ motions but imposed an injunction prohibiting contact between the

father’s girlfriend and the children and prohibiting both parents from having

unrelated members of the opposite sex stay overnight during their periods of

possession. Id. On appeal the father argued that the mother did not plead for such

broad injunctive relief. Id. The court of appeals agreed that the mother’s pleadings

did not seek a request for a permanent injunction. Id. at *2. The court of appeals

reversed, holding that the injunction was not supported by the evidence because

there was no proof of imminent harm or irreparable injury. Id.

      Considering the aforementioned authorities, we conclude that in suits

affecting the parent-child relationship, a trial court may not grant injunctive relief

against a party unless that party had notice by way of the pleadings or the issue

was tried by consent. See TEX. FAM. CODE § 156.004; TEX. R. CIV. P. 301;

Flowers, 407 S.W.3d at 457 & n.3; Baltzer, 240 S.W.3d at 476 & n.5. A court

should read the pleadings liberally and not foreclose the grant of injunctive relief

for lack of pleading formality so long as the pleading was sufficient to inform the

party to be enjoined of the substance of the issue. See Messier, 389 S.W.3d at 907.

In matters concerning custody, control, possession, and visitation, the trial court’s

                                         17
foremost consideration is the best interest of the child, and the court has discretion

to fashion orders including injunctive relief that are in the best interest of the child

and consistent with the allegations, general prayers for relief, and evidence,

without the need for strict proof of the existence of a wrongful act, imminent harm,

irreparable injury, and the absence of an adequate remedy at law. See Leithold, 413
S.W.2d at 701; Messier, 389 S.W.3d at 907; Peck, 172 S.W.3d at 35; MacCallum,
801 S.W.2d at 587. But in cases in which the injunctive relief sought or granted

does not concern custody, control, possession, or visitation of a child, the party

seeking such relief must show his entitlement to a permanent injunction as in any

civil case. See TEX. FAM. CODE § 156.004; A.A.N., 2014 WL 3778215, at *1–2.

        With these legal principles in mind, we turn to the parties’ specific

arguments about the injunctions imposed in this case.

   I.      Injunction against mother coming within 200 yards of father’s place
           of employment

        King challenges the injunction restricting her from coming within 200 yards

of Lyons’s place of employment as not supported by pleadings or evidence. Lyons

agrees that the trial court erred in imposing a permanent injunction against King

coming within 200 yards of his place of employment because he did not plead for

such relief and it was not tried by consent. He concedes that he did not plead for an

injunction against King coming within 200 yards of his place of employment. He

also concedes that nothing was mentioned at trial about restricting King from his
                                          18
place of employment. He states, “Even under the most liberal construction of the

pleadings there was no mention at the trial in this case concerning limiting either

party from coming near the other party’s place of business.” Lyons testified that he

worked from his residence, and King testified that she had never been there.

         We have reviewed the record, and we agree with the parties that Lyons did

not include a request for such an injunction in his pleadings and that there is no

evidence of trial of the issue of an injunction barring King from coming within 200

yards of Lyons’s place of employment. We sustain King’s first issue insofar as she

argues that the court abused its discretion in enjoining her from coming within 200

yards of Lyons’s place of employment. See Guillory, 442 S.W.3d at 690.

   II.      Injunction against father coming within 200 yards of mother’s place
            of employment

         Similarly Lyons challenges the injunction restricting him from coming

within 200 yards of King’s place of employment as not supported by pleadings or

evidence. Lyons contends that this was not discussed at trial, it is not in the child’s

best interest, and there are “no grounds” for it.

         King does not argue that a liberal construction of her pleadings would

support the place-of-employment injunction. Rather, she contends that it was tried

by consent. To support this argument, she relies on evidence that Lyons spoke

negatively about her to one of his neighbors, he spoke harshly to her at the child’s

school, he insinuated she was engaged in an inappropriate relationship with her
                                          19
boss, and he had a history of confrontational behavior when exchanging possession

of the child. She also relies on evidence that Lyons was uncooperative in regard to

scheduling activities related to the child, sent her multitudinous text messages, and

was disrespectful to their daughter’s teacher.

      The evidence that King relies upon is not exclusively relevant to the

imposition of an injunction against Lyons approaching her place of employment. It

is general evidence of their acrimonious relationship and of confrontations that

they have had in locations removed from her place of employment, such as her

residence and the child’s school, or by electronic communication. Because the

evidence she relies upon is also relevant to other issues raised by the pleadings,

such as her request for Lyons to pick up and return the child at the curb of her

residence, it is not evidence of trial of the place-of-employment injunction. See

Sage St. Assocs., 863 S.W.2d at 446.

      In addition, there is nothing in the record to show that “both parties

understood the issue was in the case.” Case, 184 S.W.3d at 771. Lyons testified

that he worked as a health-care consultant from his house; King said she worked as

legal counsel at UTMB. Lyons argues that the injunction would have a negative

impact on his ability to work as a health-care consultant, yet because he lacked

notice of this issue, he put on no evidence to that effect at trial. Nothing in the




                                         20
record shows how or why the place-of-employment injunction against Lyons

would be in the best interest of A.X.L.

      Finally, this place-of-employment injunction does not relate directly to

custody, control, possession, or visitation, and it would impact Lyons even during

times when he did not have possession of A.X.L. While there is some evidence that

Lyons accused King of having an inappropriate relationship with her boss, there is

no evidence of any wrongful act that Lyons committed against King at or near her

place of employment. Nor is there evidence of any of the other grounds for

entitlement to a permanent injunction in a civil case. Considering all of these

factors, we conclude that there is no evidence of trial of the place-of-employment

injunction. See Sage St. Assocs., 863 S.W.2d at 446. Accordingly, the trial court

erred by imposing it. We sustain Lyons’s first issue. Having sustained this issue,

we need not address Lyons’s third issue, which presents an alternative reason for

invalidating the place-of-employment injunction. See TEX. R. APP. P. 47.1.

   III.   Injunction against father coming within 200 yards of mother’s
          residence

      Lyons contends that King did not plead for an injunction barring him from

coming within 200 yards of her home, the issue was not tried by consent, and there

is no evidence to support it. King argues that the issue was tried by consent

because she introduced evidence that Lyons has been angry and confrontational in

his communications with her, sometimes while exchanging the child at her
                                          21
residence. King argues that her evidence showed that she simply did not want him

at the door. Notably, she does not argue that the court had discretion to impose this

injunction sua sponte under its general discretion to regulate matters concerning

custody, control, possession, and visitation in suits affecting the parent-child

relationship.

      King’s “First Amended Petition to Modify Parent-Child Relationship” was

her live pleading at trial. It does not include a request that the court impose a

permanent injunction barring Lyons from coming within 200 yards of her

residence. It does, however, include a request that Lyons be required to pick up and

drop off A.X.L. at the curb of her residence. The evidence that King identifies as

relevant to the permanent injunction, i.e., Lyons’s history of confrontational

behavior with her and his prior actions in returning the child after periods of

possession, is not distinguishable from evidence that was relevant to her pleaded

request that Lyons pick up and return the child to the curb of her residence. As we

have previously stated, when evidence at trial is relevant to an issue that has been

pleaded, it will not be regarded as evidence of trial of an unpleaded issue. See Sage

St. Assocs., 863 S.W.2d at 446.

      No evidence was introduced that would specifically pertain to such an

injunction or the impact it would have on Lyons as the restrained party. No

evidence was adduced as to the impact such a restriction would have on A.X.L. or

                                         22
if it would be in her best interest. Because the evidence King relies upon was

relevant to an issue raised by the pleadings, that evidence does not demonstrate

that both parties understood that the permanent injunction was an issue in the case.

See Case, 184 S.W.3d at 771. Because there is no evidence of trial of this issue, we

conclude that it was not tried by consent. See Sage St. Assocs., 863 S.W.2d at 446.

We hold that the court erred by granting injunctive relief that was not included in

the pleadings or tried by consent. See TEX. R. CIV. P. 67 & 301; Cunningham, 660
S.W.2d at 813; Roark, 813 S.W.2d at 495. We sustain Lyons’s second issue.

    IV.   Injunction against mother coming within 200 yards of father’s
          residence

      King argues that the trial court abused its discretion in imposing a permanent

injunction prohibiting her from coming within 200 yards of Lyons’s residence

because it is not supported by the pleadings, the issue was not tried by consent, and

because it is not supported by sufficient evidence.

      Lyons concedes that he did not include this request for injunctive relief in

his pleading, and he does not argue that it was tried by consent.4 Still he argues that



4
      As discussed above, this issue was not tried by consent. Nothing in the
      record indicates trial of this issue. King testified that she had never been to
      Lyons’s residence. And in this court Lyons argues that the injunction against
      King coming within 200 yards of his place of employment is unsupported by
      evidence. Lyons’s place of employment is his residence. Therefore, his
      argument about the lack of evidence to support the injunction against King
      coming within 200 yards of his place of employment would logically apply
                                          23
this injunction was rationally related to the child’s best interest and that because

technical pleading rules are relaxed in cases such as these, the trial court did not

abuse its discretion in imposing this injunction. He further argues that the relief he

requested was broader than the injunction because “he did not want the parties to

communicate directly.” He reasons that if King showed up on his doorstep he

would have to communicate directly with her.

      In essence, Lyons’s argument is that because of the nature of this case, the

court may impose an injunction in the absence of pleadings requesting that relief.

We have analyzed the relevant case law in this area and concluded that in suits

affecting the parent-child relationship, a trial court may not grant injunctive relief

against a party unless that party had notice by way of the pleadings or the issue

was tried by consent. See TEX. FAM. CODE § 156.004; TEX. R. CIV. P. 301;

Flowers, 407 S.W.3d at 457 & n.3; Baltzer, 240 S.W.3d at 476 & n.5. We also

have acknowledged the wide discretion the trial courts have in fashioning

conditions to serve the best interest of the child in matters concerning custody,

control, possession, and visitation. See Leithold, 413 S.W.2d at 701; Messier, 389
S.W.3d at 907; Peck, 172 S.W.3d at 35; MacCallum, 801 S.W.2d at 587. This is

not that sort of case. The problematic aspect of this injunction is that it does not

directly relate to custody, control, possession, and visitation, but instead it relates

      with equal force to the injunction prohibiting King from coming within 200
      yards of his residence.
                                          24
to keeping the parties physically separated and restrains their conduct in ways that

have no relation to the child. As such, the more deferential standards that we

ordinarily apply in cases in which the trial court enjoys broad discretion to fashion

remedies to advance the best interest of the child are inapplicable. Cf. TEX. FAM.

CODE § 156.004; A.A.N., 2014 WL 3778215, at *1. Moreover, Lyons’s pleading

simply does not mention anything pertaining to a desire to keep King away from

his residence, and we may not “use a liberal construction of the petition as a

license to read into the petition a claim that it does not contain.” Flowers, 407
S.W.3d at 458. Because this injunction was not supported by the pleadings and did

not relate to custody, control, possession, or visitation, the trial court abused its

discretion in imposing it. TEX. FAM. CODE § 156.004; TEX. R. CIV. P. 301;

Flowers, 407 S.W.3d at 457 & n.3; Baltzer, 240 S.W.3d at 476 & n.5.




                                         25
                                    Conclusion

      We reverse the trial court’s order, in part, and vacate the portion of the order

imposing the mutual permanent injunctions on the parents prohibiting each parent

from coming within 200 yards of the other parent’s residence and place of

employment.




                                              Michael Massengale
                                              Justice

Panel consists of Justices Jennings, Sharp, and Massengale.




                                         26